Crosby, J. (dissenting).
By special findings of the jury we have a case where plaintiff was injured through the concurring negligence of the defendant and of plaintiff's own wife while plaintiff was riding in his own car driven by his wife. There is a further finding that plaintiff was free from any personal negligence. The question is whether or not plaintiff is deprived of his right to recover from the defendant by reason of section 59 of the Vehicle and Traffic Law, which reads:
“ § 59. Negligence of operator other than owner attributable to owner. Every owner of a motor vehicle or motorcycle operated upon a public highway shall be liable and responsible for death or injuries to person, or property resulting from negligence in the operation of such motor vehicle or motorcycle, in the business of such owner or otherwise, by any person legally using or operating the same with the permission, express or implied, of such owner."
Attention has been called to no case in this State where the question has been squarely presented, excepting the case of Swartout v. Van Auken (132 Misc. 89; affd., 227 App. Div. 644, on other grounds, and without deciding the precise question now before us). However, the Supreme Court of the State of Iowa, in construing a statute which provided that in all cases where damage is done by a car driven, by consent of the owner, by reason of negligence of the driver, the owner of the car shall be liable for such damage, held that the owner of the car was barred from recovery for damages to his car caused by the concurring negligence of the driver and a third person. That statute, like our own, went no further, by its terms, than to make the owner liable for damage done by his car when operated negligently by one driving it with the consent of the owner. Yet the owner was, in those circumstances, held to responsibility for damage to his car. (Secured Finance Co. v. Chicago, Rock Island & Pacific R. R. Co., 207 Iowa, 1105.)
Section 59 of our Vehicle and Traffic Law is quite similar to the Iowa statute. In Psota v. Long Island R. R. Co. (246 N. Y. 388) our Court of Appeals had occasion to place a construction upon that section, then section 282-e of the Highway Law. In that case there was a recovery in favor of passengers riding in an automobile owned by the defendant Andrews and driven by one Nash. The defendant railroad company was exonerated by the jury. The judgments in favor of the plaintiffs were reversed by the Court of Appeals on the ground of errors in two respects, The first error was obvious *405enough, for the trial court had declined to permit the owner of the car, the defendant Andrews, to prove that Nash was driving the car without her consent, either express or implied. Such proof if made, and believed by the jury would clearly take the owner outside the operation of the statute.
In pointing out the second error the Court of Appeals laid down a rule that is pertinent to the instant case. The court said: “ Prior to the enactment of this section [now section 59 of the Vehicle and Traffic Law] the law was that an owner was not hable for the negligence of a person to whom he had loaned his car, whether that person were a member of his family, a servant on a personal errand or a stranger. [Citing cases.] The Legislature determined to change this law and did change it by this section of the Highway Law so as to make the owner liable for the negligence of a person to whom he loaned the car in connection with its operation upon the highway. Such person was no longer a stranger to the owner, but became to this extent the owner’s agent.”
This theory of a relation of principal and agent between the owner of a car and the person driving it with the owner’s consent is consistently carried through to its logical conclusion in the Psota case, for the court pointed out that it is the owner’s privilege to limit the scope of the agency, and the second error committed by the trial court in that case was its refusal to permit the owner, Andrews, to prove “ that Nash in taking in the children acted contrary to her instructions and without the scope of his employment.”
Thus it is seen that, by the interpretation placed upon section 59 by our highest court, the owner is not liable absolutely and in every case where damage is done by his car while the same is being negligently operated by one driving it with is consent, even though the literal wording of the statute would seem to lead to that result. The effect of the statute is to make the driver, with consent of the owner, an agent of the owner, rather than a gratuitous bailee, as formerly. And when the driver keeps within the scope of the agency agreed to by the owner, then and then only is the owner hable for the damage done.
The effect of the statute being to make the owner and driver principal and agent, the plaintiff in the instant case should not recover, for it cannot be said that plaintiff’s wife was not fully within the scope of her agency in driving her own husband home from his work in his own car. I am of the opinion that the section of the statute above quoted is a bar to plaintiff’s recovery, under the special findings of the jury in this case that plaintiff’s wife was guilty of negligence which contributed to his injury.
*406Our attention has been called to a singular result that might flow from a holding that an owner would be hable for damage done by his car, when negligently operated by a third party who had his consent, but at the same time could recover for damage done to his car through the concurring negligence of his driver and a third person: Suppose the cars of A and B were driven by C and D, their respective chauffeurs, and the cars collided, due to the negligence of both C and D. A and B could recover from each other the damages to their respective cars.
The judgment in favor of plaintiff should be reversed and the complaint dismissed, with costs.
Taylor, J., concurs.
Judgment and order affirmed, with costs.